
	
		II
		111th CONGRESS
		1st Session
		S. 1429
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To establish a commission on veterans and members of the
		  Armed Forces with post traumatic stress disorder, traumatic brain injury, or
		  other mental health disorders, to enhance the capacity of mental health care
		  providers to assist such veterans and members, to ensure such veterans are not
		  discriminated against, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Servicemembers Mental Health Care
			 Commission Act.
		2.FindingsCongress finds the following:
			(1)Since October
			 2001, approximately 1,640,000 members of the Armed Forces have been deployed as
			 part of Operation Enduring Freedom or Operation Iraqi Freedom.
			(2)300,000 members
			 of the Armed Forces are suffering from major depression or post traumatic
			 stress because of service in Operation Enduring Freedom or Operation Iraqi
			 Freedom.
			(3)320,000 of the
			 members of the Armed Forces who served in Operation Enduring Freedom or
			 Operation Iraqi Freedom, or 19 percent of such members, have received brain
			 injuries from such service.
			(4)Only 43 percent
			 of members of the Armed Forces with a probable traumatic brain injury have
			 reported receiving a medical evaluation for their head injury.
			(5)Records of the
			 Department of Veterans Affairs show that 120,000 members of the Armed Forces
			 who are no longer on active duty have been diagnosed with mental health
			 problems, approximately half of whom suffer from post traumatic stress disorder
			 (PTSD).
			(6)In the last year,
			 only 53 percent of those members of the Armed Forces with post traumatic stress
			 disorder or depression have sought professional help from a mental health care
			 provider.
			(7)Rates of post
			 traumatic stress disorder and depression are highest among members of the Armed
			 Forces who are women or members of the Reserves.
			(8)Efforts to
			 improve access to quality mental health care are integral to supporting and
			 treating both active duty members of the Armed Forces and veterans.
			(9)Without quality
			 mental health care, members of the Armed Forces and veterans may experience
			 lower work productivity, which negatively affects their physical health, mental
			 health, and family and social relationships.
			(10)Cultural and
			 personal stigmas are factors that contribute to low rates of veterans of
			 Operation Enduring Freedom and Operation Iraqi Freedom who seek mental health
			 care from qualified mental health care providers.
			(11)The capacity of
			 mental health care providers and access to such providers must be improved to
			 meet the needs of members of the Armed Forces who are returning from deployment
			 in Operation Enduring Freedom or Operation Iraqi Freedom.
			(12)Community-based
			 providers of mental health care are invaluable assets in addressing the needs
			 of such members and should not be overlooked.
			(13)Coordination of
			 care among government agencies as well as nongovernmental agencies is integral
			 to the successful treatment of members of the Armed Forces returning from
			 deployment.
			3.Commission on
			 veterans and members of the Armed Forces with post traumatic stress disorder,
			 traumatic brain injury, or other mental health disorders caused by service in
			 the Armed Forces
			(a)Establishment
			 of commissionThere is established a commission on veterans and
			 members of the Armed Forces with post traumatic stress disorder, traumatic
			 brain injury, or other mental health disorders caused by service in the Armed
			 Forces.
			(b)Membership
				(1)In
			 generalThe commission shall be composed of a chair and 11 other
			 members who shall be appointed jointly by the Secretary of Veterans Affairs and
			 the Secretary of Defense.
				(2)MembershipThe
			 membership of the commission under paragraph (1) shall include at least one of
			 each of the following:
					(A)Members of the
			 Armed Forces on active duty.
					(B)Veterans who are
			 retired from the Armed Forces.
					(C)Employees of the
			 Department of Veterans Affairs.
					(D)Employees of the
			 Department of Defense.
					(E)Recognized
			 medical or scientific authorities in fields relevant to the commission,
			 including psychiatry and medical care.
					(F)Mental health
			 professionals who are not physicians.
					(G)Veterans who have
			 undergone treatment for post traumatic stress disorder, traumatic brain injury,
			 or other mental health disorders.
					(3)Consideration
			 of recommendationsIn appointing members of the commission, the
			 Secretary of Veterans Affairs and the Secretary of Defense shall consult with
			 nongovernmental organizations that represent veterans, members of the Armed
			 Forces, and families of such veterans and members.
				(c)Duties
				(1)In
			 generalThe commission shall—
					(A)oversee the
			 monitoring and treatment of veterans and members of the Armed Forces with post
			 traumatic stress disorder, traumatic brain injury, and other mental health
			 disorders caused by service in the Armed Forces; and
					(B)conduct a
			 thorough study of all matters relating to the long-term adverse consequences of
			 such disorders for such veterans and members, including an analysis of—
						(i)the
			 information gathered from rescreening data obtained from post deployment
			 interviews;
						(ii)treatments that
			 have been shown to be effective in the treatment of post traumatic stress
			 disorder, traumatic brain injury, or other mental health disorders caused by
			 service in the Armed Forces;
						(iii)the effects on
			 the military career of members of the Armed Forces of seeking mental health
			 counseling or care, including effects on duty assignments and promotion
			 potential; and
						(iv)the continuity
			 and effectiveness of mental health care provided individuals during their
			 transition from receipt of care and services through the Department of Defense
			 to receipt of care and services through the Department of Veterans
			 Affairs.
						(2)RecommendationsThe
			 commission shall develop recommendations on the development of
			 initiatives—
					(A)to mitigate the
			 adverse consequences studied under paragraph (1)(B); and
					(B)to reduce
			 cultural and professional stigmas associated with treatment of post traumatic
			 stress disorder, traumatic brain injury, or other mental health disorders of
			 veterans and members of the Armed Forces.
					(3)Annual
			 reportsNot later than September 30 each year, the commission
			 shall submit to the appropriate committees of Congress a report containing the
			 following:
					(A)A detailed
			 statement of the findings and conclusions of the commission as a result of its
			 activities under paragraph (1).
					(B)The
			 recommendations of the commission developed under paragraph (2).
					(d)Powers of the
			 commission
				(1)Site
			 visitsThe commission may visit locations where veterans and
			 members of the Armed Forces with post traumatic stress disorder, traumatic
			 brain injury, or other mental health disorders caused by service in the Armed
			 Forces receive treatment for such disorders to carry out the oversight and
			 monitoring required by subsection (c)(1)(A).
				(2)Information
			 from Federal agenciesThe commission may secure directly from any
			 Federal department or agency such information as the commission considers
			 necessary to carry out the provisions of this Act. Upon request of the chair of
			 the commission, the head of such department or agency shall furnish such
			 information to the commission.
				(3)Solicitation of
			 testimonyThe commission may request testimony from members of
			 the Armed Forces, veterans, caregivers, and other sources in a manner intended
			 not to interfere with the career development of the individual providing such
			 testimony.
				(e)TerminationThe
			 commission shall be terminated jointly by the Secretary of Veterans Affairs and
			 the Secretary of Defense, at the joint discretion of the Secretaries.
			(f)Authorization
			 of appropriations
				(1)Fiscal year
			 2010There is authorized to be appropriated for fiscal year 2010
			 to carry out this section, $1,000,000.
				(2)Subsequent
			 fiscal yearsThere is authorized to be appropriated for each
			 fiscal year after fiscal year 2010 such sums as may be necessary to carry out
			 this section in such fiscal year.
				(g)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
				(2)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
				
